Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-8, 10-12, 14, and 16-18 are allowed over the closest reference cited below.

The present invention is drawn to a method for the synthesis of a partially fluorinated polymer comprising recurring units derived from 1,1-difluoroethylene, said method comprising polymerizing 1,1-difluoroethylene, optionally in the presence of at least one further (per)fluorinated monomer, in an aqueous emulsion in the presence of a redox-initiating system comprising at least one organic radical initiator and at least one composition comprising at least one compound (S) bearing at least one sulfinic acid group, wherein said compound (S) complies with the following formula (S-I), shown below.  See claim for full details.

                                                 
    PNG
    media_image1.png
    72
    238
    media_image1.png
    Greyscale



Aida et al. (US 2017/0152332) teaches a method of preparing of a copolymer of vinylidene fluoride (84 mole %) and perfluoro(2-n-propoxypropylvinyl ether) PHVE in the presence of a redox initiating system comprising ammonium persulfate, disodium hydrogen phosphate, and a 5 wt % aqueous solution of sodium hydroxymethanesulfinate dihydrate (HMSNa).  An organic initiator such as disuccinic acid peroxide may be used.  
Grootaert et al. (US 5285,002) teaches preparation of fluorinated polymer by polymerization of fluorinated monomer in the presence of a redox-initiating system comprising fluorinated sulfinate C8F17SO2Na or (CH2)6(SO2Na)2.  
References do not teach claimed method of using a redox-initiating system comprising at least one compound bearing at least one sulfinic acid group having formula (S-I).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        July 23, 2021